Matter of 87th St. Sherry Assoc., LLC v New York State Div. of Hous. & Community Renewal (2022 NY Slip Op 05742)





Matter of 87th St. Sherry Assoc., LLC v New York State Div. of Hous. & Community Renewal


2022 NY Slip Op 05742


Decided on October 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2022

Before: Renwick, J.P., Friedman, Singh, Shulman, Higgitt, JJ. 


Index No. 153992/20, 153997/20, 154002/20, 157893/20 Appeal No. 16426,16429-16430 Case No. 2021-02679, 2021-02680, 2021-02681, 2021-03068 

[*1]In the Matter of 87th Street Sherry Associates, LLC, Petitioner-Appellant,
vNew York State Division of Housing and Community Renewal, Respondent-Respondent.
In the Matter of 1700 York Avenue Associates, LLC, Petitioner-Appellant,
vNew York State Division of Housing and Community Renewal, Respondent-Respondent.


Horing Welikson Rosen & Digrugilliers, P.C., Williston Park (Jillian N. Bittner of counsel), for appellants.
Mark F. Palomino, New York (Sandra A. Joseph of counsel), for respondent.

Orders, Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about May 17, 2021, June 17, 2021, and June 23, 2021, which denied the petitions to annul respondent New York State Division of Housing and Community Renewal's (DHCR) September 6, 2019 "Explanatory Addenda" to rent deregulation orders dated January 7, 2019, April 5, 2019, April 12, 2019, and May 3, 2019, to annul DHCR's orders, dated March 5, 2020 and August 21, 2020, denying the petitions for administrative review challenging the addenda, and to reinstate the deregulation orders, and dismissed the proceedings brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DHCR's explanatory addenda and the orders denying the petitions for administrative review challenging the addenda were not arbitrary and capricious, nor were they affected by an error of law (see Matter of 160 E. 84th St. Assoc. LLC v New York State Div. of Hous. & Community Renewal, 205 AD3d 635, 636 [1st Dept 2022]; Matter of 160 E. 84th St. Assoc. LLC v New York State Div. of Hous. & Community Renewal, 205 AD3d 601, 601-602 [1st Dept 2022]; Matter of 160 E. 84th St. Assoc. LLC v New York State Div. of Hous. & Community Renewal, 202 AD3d 610, 611 [1st Dept 2022]).
We have considered petitioners' remaining arguments and find them unavailing.	THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2022